DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (Claims 37-39 and 41-44, drawn to “Machine tool for 5-axis machining of a workpiece”) and Species vi (Figures 1-5b) in the reply filed on 11/22/2022 is acknowledged.  The traversal is on the following ground(s):
It is respectfully submitted that the subject matter of all claims and species is sufficiently related that a thorough search for the subject matter of any one Group of claims and species would encompass a search for the subject matter of the remaining claims and species. Thus, it is respectfully submitted that the search and examination of the entire application could be made without serious burden. It is respectfully submitted that this policy should be applied in the present application in order to avoid unnecessary delay and expense to Applicant and duplicative examination by the Patent Office.

Applicant’s argument is not found to be persuasive.  This is because the application was submitted under 35 U.S.C. 371, and as a National Stage application, unity of invention analysis was applied by Examiner.  Since burden is not considered with respect to unity of invention, Applicant’s argument is not persuasive.  (Burden is taken under consideration for applications filed under 35 U.S.C. 111(a)).  Please note that for unity of invention the requirement is that the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-36, 38, and 40-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2022.
Claim Objections
Claim 37 is objected to because of the following informalities:  On line 1 of the claim, “Machine tool” should be changed to “A machine tool”.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  On line 10 of the claim, “and” should be deleted such that lines 9-10 state, “so as to be movable horizontally [[and]] in the second direction of movement…”  Appropriate correction is required.
Claims 39 and 44 are objected to because of the following informalities:  On line 1 of each of the claims, “Machine tool” should be changed to “The machine tool”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37, 39, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the upper side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Line 3 of claim 37 states, “a machine stand which is arranged on the upper side or laterally on the machine bed.”  This limitation is viewed to be vague and indefinite, because it is unclear if “the upper side” is associated with the machine bed, i.e. the upper side of the machine bed, or if instead, “the upper side” is associated with another (but unclaimed) element.
Lines 4-5 of claim 37 state, “a working spindle which is mounted on the machine stand in a horizontal arrangement and which is movably arranged in a first, a second, and/or a third direction of movement.”  This limitation is viewed to be vague and indefinite, because the use of “and/or” makes it unclear as to how exactly the working spindle is movably arranged. Specifically, it is unclear as to how “or” of “and/or” is to be applied because there are three (first, second, and third) directions of movement.  When the “or” of “and/or” is applied, is Applicant setting forth that the working spindle is movable in first and second directions of movements or instead is movable just in a third direction of movement?
Claim 37 recites the limitation "the pivot axis" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the sleeve housing" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Line 11 of claim 37 states, “guides rails are mounted on the two machine stand bodies.”  This limitation is viewed to be vague and indefinite, because as claimed, it is unclear if multiple guide rails are mounted on each of the two machine stand bodies, or if instead one respective guide rail is mounted on each of the two machine stand bodies.  
Lines 11-12 of claim 37 state, “wherein in the guide rails on both sides a vertical carriage is guided on the machine stand bodies.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how the vertical carriage is “in the guide rails.”
Lines 1-2 of claim 39 state, “the working spindle is configured as an axially movable spindle sleeve.”  This limitation is viewed to be vague and indefinite, because in the specification, the working spindle and spindle sleeve are disclosed as different elements.  For example, with respect to the description of Figures 1 and 2 of Applicant, Applicant refers to element 9 of said figures as the spindle sleeve while Applicant refers to element 25 as the working spindle.  Noting this, how is that the working spindle is configured as an axially movable spindle sleeve?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37, 39, and 44, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (U.S. Patent No. 9,469,001 B2).
Please note that Koike et al. was cited by Examiner on the PTO-892 mailed on 8/31/2022.
Claim 37:  Figure 1 of Koike et al. shows a machine tool (10) for machining a workpiece (W).  The machine tool (10) comprises a machine bed as well as a machine stand (13) that is arranged laterally on the machine bed, specifically laterally on a pair of the machine bed’s side walls (14).  
	The machine tool (10) is further shown in Figure 1 as comprising a working spindle (26), which is mounted on the machine stand (13) in a horizontal arrangement.  That is to say that the longitudinal axis of the working spindle (26) extends horizontally.  Also, the working spindle (26) is mounted on the machine stand (13).  More specifically, the working spindle (26) is mounted on two machine stand bodies of said machine stand (13) by way of intermediate structure including a spindle head (25), a front-rear moving body (24), a left-right moving body (23), and a bridge (21).  Please note that the two machine stand bodies of said machine stand (13) will be revisited by Examiner momentarily.  Regarding the working spindle (26) and the tool (27) mounted thereto, they (26, 27) are movable arranged so as to be horizontally displaceable in each of first (Z) and second directions (X), and are further movably arranged so as to be vertically displaceable in a third direction (Y) [column 4, lines 59-65].  (See Figures 1 and 2 for the X, Y, and Z directions).  
With regards to the two machine stand bodies of the machine stand (13), they are connected via the bridge (21).  Figure 2 of Koike et al. has been annotated and provided on the following page so as to point out the two machine stand bodies.  

    PNG
    media_image1.png
    805
    867
    media_image1.png
    Greyscale

	Please be advised that one of the two machine stand bodies can also be seen in Figure 1.  The machine stand body shown in Figure 1 is the element to which the vertical guide rail (28) that is shown in Figure 1 is mounted.  
Please also note that the bridge (21) connects the two machine stand bodies in that said bridge (21) stretches from one of the two machine stand bodies to the other, and in doing so, interfaces with a respective vertical guide rail (28) that is mounted on a face of each of the two machine stand bodies.  Both vertical guide rails (28) were pointed to in annotated Figure 2, while one of the vertical guide rails (28) can be seen in Figure 1.  
Figure 1 also shows the machine tool (10) as having a pivoting table (16) that is arranged on the upper side of the machine bed and that is pivotable about a vertical pivot axis (B), which extends perpendicularly to the (horizontal) longitudinal axis of the working spindle (26).  
Be advised that because the spindle (26) is rotatable about an O-axis (see Figure 1), the pivoting table (16) is pivotable about  a vertical pivot axis (B), and because the spindle (26) is linearly displaceable in each of the first (Z), second (X), and third (Y) directions, the machine tool (10) of Koike et al. provides “for 5-axis machining of a workpiece.”   
Next, be advised that either the spindle head (25) or the front-rear moving body (24) may be considered to be a sleeve housing.  This will now be explained.  The spindle head (25) may be considered to be a sleeve housing, since the working spindle (26) is rotatably received within the spindle head (25) [column 3, lines 29-31].  Alternatively, the front-rear moving body (24) may be considered to be the sleeve housing, since the working spindle (26) is received within the front-rear moving body (24) via the spindle head (25).  For the sake of discussion though, the spindle head (25) will be considered by Examiner to be the sleeve housing.  
As to the spindle head (25)/sleeve housing, it is arranged on the bridge (21) so as to be movable horizontally in the second direction (X) of movement between the two machine stand bodies perpendicularly to the first direction (Z) of movement.  Note that from the perspective of Figure 1, the first direction (Z) of movement extends from left-to-right/right-to-left whereas the second direction (X) of movement extends into/out of the page.  When the bridge (21) is moved vertically downward through actuation of two Y-axis servomotors (30), the spindle head (25)/ sleeve housing is able to be positioned, for example, at a height such that it (25) is disposed at least partially between opposing inside walls of the two machine stand bodies.  When disposed in this position, actuation of an X-axis servo motor (39) (see Figure 2) will provide for horizontal movement of the spindle head (25)/sleeve housing in the second direction (X)of movement between the two machine stand bodies perpendicularly to the first direction (Z) of movement.
Next, as was noted above, a respective vertical guide rail (28) is mounted on a face of each of the two machine stand bodies.  As can be seen in Figures 1 and 2, in the guide rails (28), vertical carriages (29)/guide blocks are guided on the two machine stand bodies.  Since the vertical carriages (29)/guide blocks are attached to the bridge (21), actuation of the two Y-axis servomotors (30) results in the bridge (21) being moved by said vertical carriages (29) in the third direction (Y) of movement perpendicularly to the first and second directions of movement.  Please be advised that from the perspective of each of Figures 1 and 2, the third direction (Y) of movement extends vertically.  

Claim 39:  The working spindle (26) is configured as an axially movable spindle sleeve (25, 26) in that the working spindle (26) and sleeve housing (25) combine to form a spindle sleeve (25, 26).  Noting this, upon actuation of a Z-axis servomotor (45) (please see Figure 1), the spindle sleeve (25, 26), including the working spindle (26) thereof, is moved axially in the first direction (Z).  
Additionally/Alternatively, the working spindle (26) is an axially movable spindle sleeve in that it sleeves/receives a proximal end of the tool (27) therein.  Noting this, upon actuation of the Z-axis servomotor (45), the working spindle/spindle sleeve (26) and its sleeved tool (27) incur axial movement in the first direction (Z).

Claim 44:  In the machine tool (10) of Koike et al., a chip collection chamber (52, 53) is formed in the machine bed.  As can be seen between Figures 1 and 2, this collection chamber (52, 53) is arranged below the pivoting table (16).  Thus, as required by claim 44, the pivoting table (16) is “arranged above the chip collection chamber.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722